DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on January 30, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/30/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on January 30, 2020.  These drawings are accepted.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
 	On line 10 of claim 1, “a value of a DC voltage” should be changed to --a value of the DC voltage--.  
--.  

 	Appropriate correction is required.

Allowable Subject Matter
7.	Claims 1-8 are allowed.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A resonant inverter apparatus that supplies a high AC voltage to a discharge load, the resonant inverter apparatus comprising:  
 	5a DC voltage power supply that outputs a DC voltage; 
 	an inverter circuit that converts the outputted DC voltage to an AC voltage by on/off switching of a plurality of switching elements; 
 	a transformer that steps up the converted AC voltage and generates the high AC voltage;  
 	10a DC voltage detecting unit that detects a value of a DC voltage that is supplied from the DC voltage power supply to the inverter circuit; and 
 	a control unit that generates a driving pulse for performing the on/off switching of each of the plurality of the switching elements, wherein 

 	the control unit includes a phase angle control unit that performs phase angle control of the driving pulse, the phase angle control unit setting a switching phase angle of the second switching element relative to the first switching element that serves as reference, based on a magnitude of the value of the DC voltage, in response to the value of the DC voltage detected 20by the DC voltage detecting unit being greater than a reference value.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minami et al (US 2011/0242854) deals with a switching power unit, Kamata et al (US 2016/0248336) deals with an inverter device, Hara et al (US 2016/0099649) deals with a switching power supply apparatus for generating a control signal for lowering the switching frequency of switching devices, Kimura et al (US 2014/0226369) deals with a power converter with dead-time control function, Chiba (US 2012/0307529) deals with a switching power source apparatus, and Okita (US 6,154,379) deals with an electric power conversion device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838